Citation Nr: 1507329	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a cervical spine disorder, including spondylosis with disc herniation at C5-6 and C6-7 as secondary to a low back disability (lumbar disc herniation at L5-S1 with free fragment).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's petition to reopen his claim of entitlement to service connection for a right knee disorder and a claim of entitlement to service connection for a cervical spine disorder.

As support for his claims, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board Hearing.  A copy of the transcript has been associated with the claims file, so is of record.

The Board subsequently remanded these claims in October 2013 to the RO via the Appeals Management Center (AMC) for further development - namely, to obtain an addendum VA medical nexus opinion concerning the cervical spine disorder and to provide the Veteran the appropriate Veterans Claims Assistance Act (VCAA) notice regarding the petition to reopen his claim for a right knee disorder.

More recently, in July 2014, the Board denied his petition to reopen the claim of entitlement to service connection for a right knee disorder, but instead again remanded his claim for service connection for a cervical spine disorder for still further medical comment regarding its origins.  Regretfully, the Board must once again remand this claim to the Agency of Original Jurisdiction (AOJ) for even more development.



REMAND

Still additional development is necessary to fully and fairly adjudicate this remaining claim for a cervical spine disorder.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

As already alluded to, the Board previously remanded this claim in July 2014 to obtain a supplemental VA medical nexus opinion regarding this claimed condition and its posited relationship with the Veteran's military service - including especially insofar as whether it is secondary to his service-connected low back disability, meaning caused or being aggravated by this disability.  In response to this important inquiry, in August 2014 a VA examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  While correctly noting that the Veteran had a neck strain in service, the examiner also observed that the Veteran's February 1993 military entrance examination documented that he had spinal scoliosis.  She additionally observed that, according to the report of his September 1997 military separation examination, his back strain had resolved.  She therefore opined that his current neck condition with disc bulges requiring cervical fusion was related, instead, to post-service aging since he had no neck complaints for a decade post active duty.

This VA examiner's opinion therefore only addresses the possibility of direct service connection (i.e., direct incurrence of the now claimed disability during the Veteran's service).  But his claim is additionally predicated on the notion his cervical spine disorder is secondarily related to his service, in particular, proximately due to, the result of, or being aggravated by his service-connected low back disability.  See 38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Moreover, two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

In addition, regarding the Veteran's scoliosis, this VA examiner commented that the scoliosis could have predisposed the Veteran to development of his cervical spine condition due to myofascial instability.  Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 


Indeed, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion has to be viewed in its entire context, however, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389 .

The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, as mentioned VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation (or, here, something akin to this), is "based on sufficient facts or data." See Nieves-Rodriguez, 22 Vet. App. at 302.  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007). When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Resultantly, still further medical comment is needed.


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Obtain additional medical comment concerning the etiology of the Veteran's cervical spine disorder.  The claims file, including a complete copy of this remand and the previous remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner is again asked to address the following:

The likelihood (very likely, as likely as not, or unlikely) the Veteran's current cervical spine disorder, including especially spondylosis with disc herniation at C5-6 and C6-7:  (i) originated or incepted during his active military service from September 1993 to September 1997, or, (ii) since seemingly involving arthritis, within one year of his discharge from service, so meaning by September 1998, or (iii) is otherwise related or attributable to his service - including secondarily if caused or being aggravated by his service-connected low back disability (lumbar disc herniation at L5-S1 with free fragment).

*If the cervical spine disorder is a determined to be a "separate" condition from the service-connected low back disability, there still needs to be comment on whether the service-connected low back disability caused OR alternatively is aggravating the additionally-claimed cervical spine disorder.


If there has been aggravation, the examiner should also if possible attempt to establish the baseline of disability affecting the cervical spine before the aggravation, since the Veteran is only compensated for the additional disability over and beyond that on account of the aggravation.  If, on the other hand, it simply is not possible or feasible to make this distinction between the levels of disability preceding versus since the aggravation, then expressly indicate this but, as importantly, discuss why this assessment cannot be made with any degree of reasonable medical certainty.

Also consider that the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

The examiner must provide a clear rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  The examiner should also note in his or her opinion that a review of the claims file was done, including of a complete copy of this and the prior remand, and must discuss pertinent evidence in the claims file. Specifically, consideration must be given to the Veteran's noted scoliosis during his enlistment examination, his treatment in service for his low back and neck sprain, his post-service VA and private treatment records, the April 2008 VA examination for his low back disability with complaints of radiating pain to his shoulder blades, and the opinion from his private surgeon stating "it is conceivable that [the Veteran's] cervical spine discectomy and fusion are a result of his current low back condition."

If it is still the opinion of the VA examiner even after this additional review that the Veteran's cervical spine disorder nonetheless, instead, is the result of other factors unrelated to his military service, such as simple aging, post-service circumstances, or any other process unrelated to his time in service or his service-connected low back disability, there must be discussion of why there is this disassociation.

*To date, the examiner only has commented on direct service connection, not also secondary service connection that is additionally being alleged.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence of information, etc.

2.  Then readjudicate this claim for a cervical spine disorder in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

